Citation Nr: 1048434	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a hearing loss 
disability.  

5.  Entitlement to service connection for high blood pressure.  

6.  Entitlement to service connection for a left leg disorder.  

7.  Entitlement to a disability rating in excess of 10 percent 
from November 1, 2007, for a pontine hemorrhage from a small 
cavernous hemangioma.  

8.  Entitlement to a continued total disability rating for a 
small cavernous hemangioma, after November 1, 2007.  

9.  Entitlement to an initial disability rating in excess of 20 
percent for tempromandibular joint dysfunction.  

10.  Entitlement to a compensable initial disability rating for 
diplopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to October 1984 and 
from January 1997 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the claims folder discloses numerous documents in 
Spanish.  These should have been translated before the file was 
forwarded to the Board.  Therefore, the claims folder is being 
returned to the RO for translation of these documents.  They 
include:
	A statement from the Veteran dated in October 2009, 
	A 4 page initial psychiatric evaluation by Dr. F. M. S. 
dated in 2007; 
	Progress notes from Dr. F. M. S. dated in January 2009, 
February 2009, 			April 2009, June 2009, and October 
2009; 
	A statement from Dr. F. M. S. dated in October 2009; 
	A letter from the Veteran's supervisor dated in February 
2008;
	School documents and bills for the education of the 
Veteran's daughters; 
	A January 2008 statement by neuro-ophthalmologist, 
L. A. S., M.D.;
	A medical certificate dated in April 2007;

The Veteran contends that a favorable Social Security 
Administration (SSA) decision supports his claim and he has 
submitted a copy of the October 2009 favorable Administrative Law 
Judge decision.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a complete copy 
of the Veteran's medical records from SSA.  

2.  The RO should review the claims 
folder.  Any untranslated documents should 
be translated into English.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


